Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 of U.S. Patent No. 10,182,140. Although the claims at issue are not identical, they are not patentably distinct from each other because both relate to the installation of a program on an external device followed by an indication to the intermediary device and display of information related to the installation. The present claims lack the feature of obtaining application specific information in the patent claim.  Thus the present application is broader in each and every aspect than the patented claim and is thus anticipated. 
Claims 2-3 is mere duplication of steps, as more than one application is installed, this would be obvious to one of ordinary skill in the art at the time of filing in order to either add additional programming or update existing programming thus extending the functionality and lifetime of the accessory device.  
Claims 4-5 are mere obvious variants as they only relate to how a display is arranged, and claim 5 merely appears to repeat displaying another notification for a different file either simultaneously or over time.  Therefore, it would have been obvious to one of ordinary skill in the art to include this as it does not change the structure of function of the invention but amounts to a display of non-functional descriptive material. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khushraj (US 2013/0111463).
1. Khushraj discloses a portable communication device comprising: first communication circuitry to establish a first communication connection using a first communication protocol; [0037]
second communication circuitry to establish a second communication connection using a second communication protocol; [0037, any combination of protocols may be implemented between devices]  
a touchscreen display; [0059-0060]  and a processor configured to: 
obtain an installation file corresponding to a specified application from a server via the first communication connection established using the first communication circuitry, [0049]
the installation file including a portion configured to install the specified application in one or more external electronic devices;  transmit the portion of the installation file to an external electronic device connected via the second communication connection established using the second communication circuitry; [0049, the main device 113 package manager 403 causes the installation of the one or more installation packages at one or more accessory device 115 package managers 409”]
when the specified application is installed in the external electronic device using the portion of the installation file, receive from the external electronic device, via the second communication connection, a signal indicating that the specified application is installed in the external electronic device;  [0046, and 3B, notification are exchanged between main and accessory device when the application is installed]
 and based at least in part on the signal, display, via the touchscreen display, an indication corresponding to the specified application installed in the external electronic device.  [0059, 0074, the display is adapted to function with various processes carried out by the device which would include the notifications]

2. The portable communication device of claim 1, wherein the installation file includes another portion configured to install an application operable in association with the specified application installed in the external electronic device, and wherein the processor is configured to: install the application in the portable communication device using the other portion of the installation file.  [0049.  more than one application may be installed, and metadata for each application may be used]

3. The portable communication device of claim 2, wherein the processor is configured to: perform the installing of the application in the portable communication device before the portion of the installation file is transmitted to the external electronic device.  [0049, when more than one thing occurs, they are either simultaneous or one after another, as the Khushraj may install application and is not limited to only installing things one and only one time, it necessarily follows that an application may be installed before another application]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khushraj.
Regarding claims 4-5. Khushraj discloses the portable communication device of claim 1, including, as shown, multiple installations and notification, [0050, the one or more applications notify the main device] but does not express whether notification are concurrent or one after another. Examiner takes official notice that it is notoriously well known that things must occur either at the same time, or not at the same time.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to perform the displaying of the indication such that the indication is displayed concurrently with another indication corresponding to another specified application previously installed in the external electronic device or based at least in part on the signal, display, via the touchscreen display, another indication indicating that the specified application is successfully installed in the external electronic device, before the displaying of the indication  as there are a limited number of options as for when and how to display multiple notifications, thing can only occur at the same time or not at the same time, and as it is shown in the prior art to do multiple notifications doing so amounts to a change in non-functional descriptive material. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648